DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 14 to 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 2, “determine receiving” is unclear (e.g., what does it mean to determine receiving?), and is interpreted by the examiner (for examination purposes only) as “receive”.
In claim 14, line 5, “one or more processors of a brake controller” is unclear, because “one or more processors” have already been recited in the claim at line 2, and so it is unclear whether the one or more processors of line 5 are the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the one or more processors of line 2.  This issue is exacerbated by the one or more processors of line 5 being “of a brake controller . . .”, while the 
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2021/0101598) in view of Volkmar et al. (2020/0108722).
Kim (‘598) reveals:
per claim 1, a method of controlling a vehicle in an autonomous driving mode [e.g., title], the method comprising:
receiving, by one or more processors [e.g., paragraph [0028]] of a brake controller [e.g., 100, 200, 300] of the vehicle, a braking profile for a trajectory for the vehicle to follow into the future [e.g., the target braking force lines (e.g., as shown in FIGS. 5, 6, etc.) which are made for an entire braking section(s) spanning different time points, and provided to (received by) the comparison unit 220];
determining, by the brake controller, whether to use one or both of regenerative and friction braking based on the braking profile [e.g., for example, in FIG. 5 it is determined to use regenerative braking in the second section, and to use regenerative and friction braking in the third section; see also FIG. 6 which shows a decreasing vehicle speed of the autonomous vehicle in accordance with the current braking force line]; and
controlling, by the brake controller, deceleration of the vehicle according to the braking profile [e.g., according to the target/current braking force line(s), so that the vehicle speed decreases] based on the determination of whether to use one or both of regenerative and friction braking [e.g., as shown (for example only) by the decreasing vehicle speed in FIG. 6];
It may be alleged that the target/current braking force line(s) in Kim (‘598) are not braking profiles for a trajectory for the vehicle to follow into the future, although the examiner understands that i) the “target braking force line” is a braking target for the vehicle to follow that (e.g., as a “trajectory) changes with time, and ii) that the target braking force is calculated for an entire section that spans time points, and thus (at some point in the operation of Kim (‘598), e.g., when the vehicle traverses the beginning of a section) must span time points in the future.  Moreover, the examiner understands that Kim (‘596) teaches that the information collecting unit 110 which communicates with the brake control unit 200 collects vehicle exterior information including information about obstacles entering the road (paragraphs [0030], [0031]).
However, in the context/field of a similar operating procedure used in conjunction with a regenerative/friction brake system provided for autonomous driving of a motor vehicle (paragraph [0015]), Volkmar et al. (‘722) teaches that the brake system is controlled in accordance with a target braking torque Mtarget that has a temporal course (or “profile”; paragraph [0024]), as shown at S1 (or S2) in FIG. 3A, e.g., corresponding to an adaptive braking operation which begins at time t1 and in which the speed v of the vehicle is to be reduced e.g., to zero at the end of the braking at t2 (or t2’), for example, at the position of a traffic light (paragraph [0069]).  Moreover, he teaches that obstacles (paragraph [0035]) may be detected as environmental data used in “the determination of the expected braking profile and/or the determination of the braking duration” (paragraph [0033]), and that safety criterion should be taken into consideration when taking over regenerative brake portions e.g., by setting the target brake torque that is associated with the friction brake in a correspondingly high[er] manner (paragraph [0026]), and that operations of the friction brake may be used to accommodate high temporal changes in the [course of the] target braking torque Mtarget, since the friction brake is relatively dynamic (paragraph [0007]) as compared to the regenerative brake, with the difference between the braking target solid line (S1) and the [slower-changing] regenerative braking dashed line (Mreg) in FIG. 3A being generated by the friction brake (paragraph [0075]), and in particular he reveals:
per claim 1, receiving, by one or more processors of a brake controller of the vehicle [e.g., 12], a braking profile [e.g., BV, BD, as shown at S1, S2 in FIG. 3a] for a trajectory for the vehicle [see e.g., FIG. 3b] to follow into the future [e.g., after the braking begins at time t1];
determining, by the brake controller [e.g., 12], whether to use one or both of regenerative and friction braking based on the braking profile [e.g., as shown in FIG. 3a, where regenerative braking is used initially, and regenerative and friction braking is used together [e.g., while the regenerative braking is being ramped down] e.g., up until time t2 (or t2’)]; and
controlling, by the brake controller, deceleration of the vehicle according to the braking profile [e.g., as shown in FIG. 3b] based on the determination of whether to use one or both of regenerative and friction braking [e.g., according to the dynamic distribution function/dynamic brake blending as shown in FIG. 3a; paragraph [0022]];
It would have been obvious at the time the application was filed to implement or modify the Kim (‘598) autonomous vehicle regenerative and friction braking system and method so that the “target braking force line” used for autonomous braking of the vehicle was provided (e.g., to, and received by, the brake control unit 200) as a temporal course of braking torque with a braking profile (BV) and braking duration (BD), as taught by Volkmar et al. (‘722), and so that the braking profile and duration would have been determined (in part) based on detected obstacle(s), as taught by Volkmar et al. (‘722), with a corresponding safety criterion being used to replace regenerative braking with friction braking, as taught by Volkmar et al. (‘722), e.g., in order to eliminate temporal delay (paragraph [0020] in Volkmar et al. (‘722)) for example when braking for/to avoid detected obstacle(s), and to allow temporal changes in the braking profile to be met by the (more relatively) dynamic friction brake in place of the regenerative brake, as taught by Volkmar et al. (‘722), in order that the distribution function between the regenerative and friction brakes would a function of the vehicle’s driving situation and taking into consideration the (safety) criterion e.g., to maintain the (safety) criterion, as taught by Volkmar et al. (‘722), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Kim (‘598) autonomous vehicle regenerative and friction braking system and method would have rendered obvious:
per claim 2, depending from claim 1, wherein determining whether to use one or both of regenerative and friction braking is further based on a magnitude of deceleration of the braking profile [e.g., as shown in FIGS. 5 and 6 of Kim (‘598); and as taught by Volkmar et al. (‘722) when Mtarget is greater than the maximum value H (FIG. 2) of the regenerative brake portion of the braking torque M];
per claim 3, depending from claim 1, wherein determining whether to use one or both of regenerative and friction braking is further based on a rate of change of deceleration of the braking profile [e.g., as taught by Volkmar et al. (‘722), when the more relatively dynamic friction brake is being used to fill in for the regenerative brake that is being ramped down [e.g., necessarily] when the vehicle speed is coming closer to zero in FIG. 3b near the expected end of braking when Mreg is reduced (paragraph [0031]), in order to supply the difference between Mreg and Mtarget, as described e.g., at paragraph [0075]];
per claim 4, depending from claim 1, further comprising receiving information identifying an object associated with the braking profile [e.g., the obstacle(s) detected in both Kim (‘598) and Volkmar et al. (‘722), that are used as taught by Volkmar et al. (‘722) as environmental data (U in FIG. 2; paragraphs [0033], [0035], etc.) to determine the braking profile (e.g., BV in FIG. 2; cf. FIG. 3a), obviously to stop the vehicle before colliding with the obstacle], wherein determining whether to use one or both of regenerative and friction braking is further based on the identified object [e.g., based on the determined braking profile, with it being obvious that an obstacle would raise a safety criterion causing higher friction braking (e.g., paragraphs [0007], [0020], [0026], [0031], etc.)];
per claim 5, depending from claim 4, further comprising, determining whether the braking profile is for a safety critical driving situation based on the identified object [e.g., the obstacle being detected at paragraph [0035] as taught by Volkmar et al. (‘722) would have obviously1 raised the “safety criterion” taught by Volkmar et al. (‘722), and would have led one of ordinary skill in the art to provide increased brake responsiveness by using a higher distribution to the friction brake, as taught by Volkmar et al. (‘722), at paragraphs [0026], [0031], [0074], etc.], and wherein determining whether to use one or both of regenerative and friction braking is further based on the determination of whether the braking profile is for a safety critical driving situation [e.g., whether the safety criterion is raised, in Volkmar et al. (‘722), and accordingly, whether the friction brake target braking torque portion is set relatively high so that the braking effect is not “temporally delayed” (paragraph [0020]; see also paragraphs [0026], [0031], etc.)];
per claim 6, depending from claim 1, wherein the braking profile extends at least 1 second into the future [e.g., as would have been obvious, to one of ordinary skill in the art, for vehicular braking profiles, such as shown in FIG. 3a (and FIG. 3b) of Volkmar et al. (‘722)];
per claim 7, a system for controlling a vehicle in an autonomous driving mode [e.g., title in Kim(‘598)], the system comprising:
one or more processors of a brake controller [e.g., paragraph [0028] in Kim (‘598); and paragraph [0047] in Volkmar et al. (‘722)] configured to:
receive a braking profile for a trajectory for the vehicle to follow into the future [e.g., as shown in FIGS. 5 and 6 in Kim (‘598), and as shown in FIG. 3a in Volkmar et al. (‘722), as described above];
determine whether to use one or both of regenerative and friction braking based on the braking profile [e.g., as shown at the different time points in FIGS. 5 and 6 of Kim (‘598), and at the different times in the profile of FIG. 3a in Volkmar et al. (‘722)]; and
control deceleration of the vehicle according to the braking profile based on the determination of whether to use one or both of regenerative and friction braking [e.g., as shown in FIG. 6 in Kim (‘598), and as shown in FIG. 3b in Volkmar et al. (‘722), as described above];
per claim 8, depending from claim 7, wherein the one or more processors are further configured to determine whether to use one or both of regenerative and friction braking further based on a magnitude of deceleration of the braking profile [e.g., as shown in FIGS. 5 and 6 of Kim (‘598); and as taught by Volkmar et al. (‘722) when Mtarget is greater than the maximum value H (FIG. 2) of the regenerative brake portion of the braking torque M];
per claim 9, depending from claim 7, wherein the one or more processors are further configured to determine whether to use one or both of regenerative and friction braking further based on a rate of change of deceleration of the braking profile [e.g., as taught by Volkmar et al. (‘722), when the more relatively dynamic friction brake is being used to fill in for the regenerative brake that is being ramped down [e.g., necessarily] when the vehicle speed is coming closer to zero in FIG. 3b near the expected end of braking when Mreg is reduced (paragraph [0031]), in order to supply the difference between Mreg and Mtarget, as described e.g., at paragraph [0075]];
per claim 10, depending from claim 7, wherein the one or more processors are further configured to determine receiving information identifying an object associated with the braking profile [e.g., the obstacle(s) detected in both Kim (‘598) and Volkmar et al. (‘722), that are used as taught by Volkmar et al. (‘722) as environmental data (U in FIG. 2; paragraphs [0033], [0035], etc.) to determine the braking profile (e.g., BV in FIG. 2; cf. FIG. 3a), obviously to stop the vehicle before colliding with the obstacle], and to determine whether to use one or both of regenerative and friction braking further based on the identified object [e.g., based on the determined braking profile, with it being obvious that an obstacle would raise a safety criterion causing higher friction braking (e.g., paragraphs [0007], [0020], [0026], [0031], etc.)];
per claim 11, depending from claim 10, wherein the one or more processors are further configured to determine whether the braking profile is for a safety critical driving situation based on the identified object [e.g., the obstacle being detected at paragraph [0035] as taught by Volkmar et al. (‘722) would have obviously2 raised the “safety criterion” taught by Volkmar et al. (‘722), and would have led one of ordinary skill in the art to provide increased brake responsiveness by using a higher distribution to the friction brake, as taught by Volkmar et al. (‘722), at paragraphs [0026], [0031], [0074], etc.], and wherein determining whether to use one or both of regenerative and friction braking is further based on the determination of whether the braking profile is for a safety critical driving situation [e.g., whether the safety criterion is raised, in Volkmar et al. (‘722), and accordingly, whether the friction brake target braking torque portion is set relatively high so that the braking effect is not “temporally delayed” (paragraph [0020]; see also paragraphs [0026], [0031], etc.)];
per claim 12, depending from claim 7, wherein the braking profile extends at least 1 second into the future [e.g., as would have been obvious, to one of ordinary skill in the art, for vehicular braking profiles, such as shown in FIG. 3a (and FIG. 3b) of Volkmar et al. (‘722)];
per claim 13, depending from claim 7, further comprising the vehicle [e.g., of Kim (‘598) and Volkmar et al. (‘722)];
per claim 14, a non-transitory recording medium on which instructions are stored [e.g., obviously storing the “program” of the ECU (implementing 100, 200, 300) at paragraph [0028] in Kim (‘598)], the instructions when executed by one or more processors, cause the one or more processors to perform a method of controlling a vehicle in an autonomous driving mode [e.g., title in Kim(‘598)], the method comprising:
receiving, by one or more processors of a brake controller [e.g., paragraph [0028] in Kim (‘598); and paragraph [0047] in Volkmar et al. (‘722)] of the vehicle, a braking profile for a trajectory for the vehicle to follow into the future [e.g., as shown in FIGS. 5 and 6 in Kim (‘598), and as shown in FIG. 3a in Volkmar et al. (‘722), as described above];
determining, by the brake controller, whether to use one or both of regenerative and friction braking based on the braking profile [e.g., as shown at the different time points in FIGS. 5 and 6 of Kim (‘598), and at the different times in the profile of FIG. 3a in Volkmar et al. (‘722)]; and
controlling, by the brake controller, deceleration of the vehicle according to the braking profile based on the determination of whether to use one or both of regenerative and friction braking [e.g., as shown in FIG. 6 in Kim (‘598), and as shown in FIG. 3b in Volkmar et al. (‘722), as described above];
per claim 15, depending from claim 14, wherein determining whether to use one or both of regenerative and friction braking is further based on a magnitude of deceleration of the braking profile [e.g., as shown in FIGS. 5 and 6 of Kim (‘598); and as taught by Volkmar et al. (‘722) when Mtarget is greater than the maximum value H (FIG. 2) of the regenerative brake portion of the braking torque M];
per claim 16, depending from claim 14, wherein determining whether to use one or both of regenerative and friction braking is further based on a rate of change of deceleration of the braking profile [e.g., as taught by Volkmar et al. (‘722), when the more relatively dynamic friction brake is being used to fill in for the regenerative brake that is being ramped down [e.g., necessarily] when the vehicle speed is coming closer to zero in FIG. 3b near the expected end of braking when Mreg is reduced (paragraph [0031]), in order to supply the difference between Mreg and Mtarget, as described e.g., at paragraph [0075]];
per claim 17, depending from claim 14, wherein the method further comprises receiving information identifying an object associated with the braking profile [e.g., the obstacle(s) detected in both Kim (‘598) and Volkmar et al. (‘722), that are used as taught by Volkmar et al. (‘722) as environmental data (U in FIG. 2; paragraphs [0033], [0035], etc.) to determine the braking profile (e.g., BV in FIG. 2; cf. FIG. 3a), obviously to stop the vehicle before colliding with the obstacle], wherein determining whether to use one or both of regenerative and friction braking is further based on the identified object [e.g., based on the determined braking profile, with it being obvious that an obstacle would raise a safety criterion causing higher friction braking (e.g., paragraphs [0007], [0020], [0026], [0031], etc.)];
per claim 18, depending from claim 17, wherein the method further comprises determining whether the braking profile is for a safety critical driving situation based on the identified object [e.g., the obstacle being detected at paragraph [0035] as taught by Volkmar et al. (‘722) would have obviously3 raised the “safety criterion” taught by Volkmar et al. (‘722), and would have led one of ordinary skill in the art to provide increased brake responsiveness by using a higher distribution to the friction brake, as taught by Volkmar et al. (‘722), at paragraphs [0026], [0031], [0074], etc.], and wherein determining whether to use one or both of regenerative and friction braking is further based on the determination of whether the braking profile is for a safety critical driving situation [e.g., whether the safety criterion is raised, in Volkmar et al. (‘722), and accordingly, whether the friction brake target braking torque portion is set relatively high so that the braking effect is not “temporally delayed” (paragraph [0020]; see also paragraphs [0026], [0031], etc.)];
per claim 19, depending from claim 14, wherein the braking profile extends at least 1 second into the future [e.g., as would have been obvious, to one of ordinary skill in the art, for vehicular braking profiles, such as shown in FIG. 3a (and FIG. 3b) of Volkmar et al. (‘722)];
Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2021/0101598) in view of Volkmar et al. (2020/0108722) as applied to claims 4, 10, and 17 above, and further in view of Koerner et al. (Germany, 102017207043; EPO machine translation attached).
Kim (‘598) as implemented or modified in view of Volkmar et al. (‘722) has been described above.
It may be alleged that the implemented or modified Kim (‘598) autonomous vehicle regenerative and friction braking system and method does not expressly reveal the determination of whether the braking profile is “for” a safety critical driving situation, although the examiner understands that braking based on obstacle detection as taught by Volkmar et al. (‘722) would obviously be considered (by one of ordinary skill in the art) a safety critical driving situation, as described above, and Volkmar et al. (‘722) teaches at paragraph [0026] that in the case of emergency braking, the portion of the target braking torque which associated with the friction brake is set correspondingly high.
However, in the context/field of braking autonomous vehicles, Koerner et al. (DE, ‘043) teaches at paragraph [0002] that detection of an obstacle within the protection area in front of a moving autonomous vehicle immediately leads to emergency braking of the autonomous vehicle, as is/was well-known.
It would have been obvious at the time the application was filed to implement or further modify the Kim (‘598) autonomous vehicle regenerative and friction braking system and method so that, when an obstacle was detected in front of the moving autonomous vehicle, as suggested by Volkmar et al. (‘722) and as taught by Koerner et al. (DE, ‘043), that detection would have immediately led to the vehicle performing emergency braking, as taught by Koerner et al. (DE, ‘043), so that the portion of the target braking torque which associated with the friction brake is set correspondingly high, as taught by Volkmar et al. (‘722), e.g., in order to avoid braking delay, etc.,  and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Kim (‘598) autonomous vehicle regenerative and friction braking system and method would have rendered obvious:
per claim 5, depending from claim 4, further comprising, determining whether the braking profile is for a safety critical driving situation based on the identified object [e.g., the emergency braking implemented as taught by Koerner  et al. (DE, ‘043) when an obstacle is detected in front of the moving autonomous vehicle; with the obstacle being detected at paragraph [0035] as taught by Volkmar et al. (‘722) obviously causing the emergency braking taught by Volkmar et al. (‘722) in which the portion of the target braking torque which associated with the friction brake is set correspondingly high , e.g., in order to provide increased brake responsiveness (less delay) by using a higher distribution to the friction brake, as taught by Volkmar et al. (‘722), at paragraphs [0026], [0031], [0074], etc.], and wherein determining whether to use one or both of regenerative and friction braking is further based on the determination of whether the braking profile is for a safety critical driving situation [e.g., in accordance with the safety criterion and emergency braking, in Volkmar et al. (‘722), and accordingly, whether the friction brake target braking torque portion is set relatively high so that the braking effect is not “temporally delayed” (paragraph [0020]; see also paragraphs [0026], [0031], etc.)];
per claim 11, depending from claim 10, wherein the one or more processors are further configured to determine whether the braking profile is for a safety critical driving situation based on the identified object [e.g., the emergency braking implemented as taught by Koerner  et al. (DE, ‘043) when an obstacle is detected in front of the moving autonomous vehicle; with the obstacle being detected at paragraph [0035] as taught by Volkmar et al. (‘722) obviously causing the emergency braking taught by Volkmar et al. (‘722) in which the portion of the target braking torque which associated with the friction brake is set correspondingly high , e.g., in order to provide increased brake responsiveness (less delay) by using a higher distribution to the friction brake, as taught by Volkmar et al. (‘722), at paragraphs [0026], [0031], [0074], etc.], and wherein determining whether to use one or both of regenerative and friction braking is further based on the determination of whether the braking profile is for a safety critical driving situation [e.g., in accordance with the safety criterion and emergency braking, in Volkmar et al. (‘722), and accordingly, whether the friction brake target braking torque portion is set relatively high so that the braking effect is not “temporally delayed” (paragraph [0020]; see also paragraphs [0026], [0031], etc.)];
per claim 18, depending from claim 17, wherein the method further comprises determining whether the braking profile is for a safety critical driving situation based on the identified object [e.g., the emergency braking implemented as taught by Koerner  et al. (DE, ‘043) when an obstacle is detected in front of the moving autonomous vehicle; with the obstacle being detected at paragraph [0035] as taught by Volkmar et al. (‘722) obviously causing the emergency braking taught by Volkmar et al. (‘722) in which the portion of the target braking torque which associated with the friction brake is set correspondingly high , e.g., in order to provide increased brake responsiveness (less delay) by using a higher distribution to the friction brake, as taught by Volkmar et al. (‘722), at paragraphs [0026], [0031], [0074], etc.], and wherein determining whether to use one or both of regenerative and friction braking is further based on the determination of whether the braking profile is for a safety critical driving situation [e.g., in accordance with the safety criterion and emergency braking, in Volkmar et al. (‘722), and accordingly, whether the friction brake target braking torque portion is set relatively high so that the braking effect is not “temporally delayed” (paragraph [0020]; see also paragraphs [0026], [0031], etc.)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Yamamoto et al. (Japan, 2006-44654) teaches that the responsiveness of friction braking can be better than that of regenerative braking, and that friction braking may be used preferentially at the time of hard braking, when both a regenerative brake and a friction brake are practiced, in order to provide superior responsiveness when a large braking force is requested.
Wang et al. (MSSP 2016[4]) teaches in FIG. 14 that the responsiveness of regenerative braking can be better than that of hydraulic (friction) braking, and that the regenerative braking can be used to compensate for the delay in the rise of the hydraulic (friction) torque.
Thomys et al. (2020/0101958) controls hydraulic/regenerative distribution in FIG. 2 based on acceleration rate of change, in order to improve responsiveness.
Sakaki et al. (Japan, 2006-312384) teaches compensating for the response delay part in a regenerative braking force by predicting the delayed regenerative braking force and adjusting the frictional braking force based on the predicted delay (cf. FIGS. 3 and 4).
Zhang et al. (2018/0354474) reveals a braking torque profile similar in part to applicant’s FIGS. 4 to 7, for preventing the well-known phenomenon of vehicle “jerk” when the vehicle comes to a stop.
Piel et al. (2010/0161193; assigned to Bosch) reveals in FIGS. 1 and 2 (reproduced below/on the next page) a now fully conventional technique for improving regenerative brake responsiveness at the beginning and end of braking by supplementing the electric brake system torque (C1) (e.g., that has slow rise and fall times e.g., during the interval A where the recuperation does not reach full effectiveness quickly, and when levels of braking are decreased during the [ramp down] interval C when the vehicle speed is low) with increased hydraulic torque (C2) during those periods:




[This part of the page intentionally left blank.]

    PNG
    media_image1.png
    605
    714
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Here, the examiner merely notes that an obstacle detected in the road would have obviously been considered “safety critical” e.g., when the obstacle was perhaps a person or a fallen boulder or another vehicle, and one of ordinary skill in the art would have obviously invoked the safety criterion rather than the comfort criterion (paragraphs [0020], [0021], etc.) in Volkmar et al. (‘722), when the obstacle was detected.  Here, the examiner interprets “safety critical” broadly, in accordance with paragraph [0057] of applicant’s published specification to include all detected “obstacles” that are in the vehicle’s path (this is the normal understanding of “obstacle[s]”), in contrast to stop signs and stop lights.
        2 Here, the examiner merely notes that an obstacle detected in the road would have obviously been considered “safety critical” e.g., when the obstacle was perhaps a person or a fallen boulder or another vehicle, and one of ordinary skill in the art would have obviously invoked the safety criterion rather than the comfort criterion (paragraphs [0020], [0021], etc.) in Volkmar et al. (‘722), when the obstacle was detected.  Here, the examiner interprets “safety critical” broadly, in accordance with paragraph [0057] of applicant’s published specification to include all detected “obstacles” that are in the vehicle’s path (this is the normal understanding of “obstacle[s]”), in contrast to stop signs and stop lights.
        3 Here, the examiner merely notes that an obstacle detected in the road would have obviously been considered “safety critical” e.g., when the obstacle was perhaps a person or a fallen boulder or another vehicle, and one of ordinary skill in the art would have obviously invoked the safety criterion rather than the comfort criterion (paragraphs [0020], [0021], etc.) in Volkmar et al. (‘722), when the obstacle was detected.  Here, the examiner interprets “safety critical” broadly, in accordance with paragraph [0057] of applicant’s published specification to include all detected “obstacles” that are in the vehicle’s path (this is the normal understanding of “obstacle[s]”), in contrast to stop signs and stop lights.
        4 This reference was published in color even if the copy provided by the Office is in black and white; applicant may request a color (electronic, .pdf) copy of the reference, from the examiner, if desired.